In this original action, relators, Ralph A. and Diane Renfro, seek a writ of mandamus ordering respondent, the Cuyahoga County Department of Human Services, to produce for inspection certain records pertaining to the removal of a foster child from their custody. Respondent asserts, inter alia, that the records are excepted from the mandatory disclosure requirements of R.C. 149.43, the public records law, and relators have challenged that assertion. Accordingly, we hereby grant a limited writ directing respondent to submit the requested records to this court under seal for an in camera inspection, on the authority of State, ex rel. Natl. Broadcasting Co., v. Cleveland (1988), 38 Ohio St. 3d 79, 526 N.E. 2d 786, paragraph four of the syllabus.
Moyer, C.J., Gwin, Wright, H. Brown and Resnick, JJ., concur.
Holmes and Douglas, JJ., separately dissent.
W. Scott Gwin, J., of the Fifth Appellate District, sitting for Sweeney, J.
Holmes, J., dissenting. I would deny the writ.